UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-7408


UNITED STATES OF AMERICA,

                       Plaintiff - Appellee,

          v.

ROBERT MIKAIL,

                       Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:13-cr-00137-JCC-1; 1:14-cv-00081-JCC)


Submitted:   November 18, 2014            Decided:   November 21, 2014


Before NIEMEYER, MOTZ, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Robert Mikail, Appellant Pro Se.       Paul Nathanson, Jasmine
Hyejung Yoon, OFFICE OF THE UNITED STATES ATTORNEY, Alexandria,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 Robert    Mikail    seeks      to    appeal     the     district   court’s

order denying relief on his 28 U.S.C. § 2255 (2012) motion.                                The

order is not appealable unless a circuit justice or judge issues

a    certificate       of    appealability.                28   U.S.C.     § 2253(c)(1)(B)

(2012).      A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2).                 When the district court denies relief

on    the        merits,     a     prisoner         satisfies       this     standard      by

demonstrating         that       reasonable         jurists     would     find    that     the

district         court’s    assessment       of      the    constitutional        claims    is

debatable        or   wrong.        Slack    v.      McDaniel,      529    U.S.    473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling      is    debatable,      and    that       the    motion   states    a   debatable

claim of the denial of a constitutional right.                            Slack, 529 U.S.

at 484-85.

                 We have independently reviewed the record and conclude

that Mikail has not made the requisite showing.                            Accordingly, we

deny a certificate of appealability, deny leave to proceed in

forma pauperis, and dismiss the appeal.                          We dispense with oral

argument because the facts and legal contentions are adequately



                                                2
presented in the materials before this court and argument would

not aid the decisional process.



                                                      DISMISSED




                                  3